        Case 2:19-cv-00114-KOB Document 44 Filed 11/05/19 Page 1 of 3                        FILED
                                                                                    2019 Nov-05 PM 04:14
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

VICTOR REVILL,                           )    This document relates to
                                         )    ALL CASES
      Plaintiff,                         )
                                         )
v.                                       ) CASE NO.: 2:19-cv-00114-KOB
                                         )
PAMELA CASEY, et al.,                    )
                                         )
      Defendants.                        )

MEGAN GARCIA,                            )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NO.: 2:18-cv-02079-KOB
                                         )
PAMELA CASEY, et al.,                    )
                                         )
      Defendants.                        )


                       SECOND JOINT STATUS REPORT

      Pursuant to the Court’s Scheduling Order, (Doc. 48), the parties submit the

following joint status report:


      This case arises from the February 23, 2017 arrest of Plaintiffs Victor Revill

and Megan Garcia for the offense of obstruction governmental operations and also

for them being charged with refusal to permit inspection. They were subsequently

acquitted of these charges at trial. Subsequent to this acquittal, they bring this action
        Case 2:19-cv-00114-KOB Document 44 Filed 11/05/19 Page 2 of 3




and name the arresting Blount County Deputies, Sue Ashworth and Bryan Ratliff as

well as Blount County District Attorney Pamela Casey and Assistant District

Attorney Scott Gilliland alleging, inter alia, violations of their constitutional rights

by all defendants and defamation by Casey and Gilliland.


      Defendants Casey and Gilliland’s motions to dismiss were granted as to all

counts except the allegations pursuant to 42 U.S.C. 1983. (Doc. 46). Plaintiffs filed

motions to reconsider the dismissal of the defamation counts, which are still pending.

(Docs. 36, 49). Also pending is Defendants Casey and Gilliland’s Limited Motion

for Reconsideration relating solely to the Court’s ruling on Count One of plaintiff

Garcia’s First Amended Complaint. (Doc. 55). Defendants’ Ashworth and Ratliff

have filed motions to dismiss (Docs. 9, 21) which are also pending.


      Parties have begun paper discovery and are in the process of tentatively setting

party depositions for January and/or February. These depositions are contingent on,

among other things, the Court ruling on the outstanding motions. The parties have

agreed that after the court rules on the parties above-referenced motions,

responses/objections to pending discovery will be due either within two (2) weeks

of the court’s ruling or whenever the discovery would otherwise be due whichever

is longer, absent any appeal being taken. The parties have further agreed that no

responses/objections are due to pending discovery until after the court rules on the

parties’ motions.

                                           2
       Case 2:19-cv-00114-KOB Document 44 Filed 11/05/19 Page 3 of 3




     THIS WILL CERTIFY THAT ALL PARTIES HAVE AGREED TO
     SUBMIT THE ABOVE. FURTHER, THE PARTIES HAVE AGREED
     THAT MARY GOLDTHWAITE WILL E-FILE THE FOREGOING JOINT
     STATUS REPORT WITH PERMISSION TO SUBMIT THE ELECTRONIC
     SIGNATURES BELOW.
     Respectfully submitted on this November 5, 2019.


/s/ Mary A Goldthwaite                    /s/ David Gespass
Mary A Goldthwaite                        David Gespass
Office of the Attorney General            Gespass & Johnson
501 Washington Avenue                     P.O. Box 550242
Montgomery, AL 36109                      Birmingham, AL 35255-0242
334-242-7300                              205-323-5966
mgoldthwaite@ago.state.al.us              pass.gandjlaw@gmail.com
Attorney for Scott Gilliland and          Attorney for Plaintiff
Pamela Casey                              Garcia

/s/ Alan Lasseter                         /s/ Clayton R. Tartt
Alan Lasseter                             Clayton R. Tartt
301 19th Street North, Suite 580          Kent W. Frost
Birmingham, AL 35203-3145                 Boles Holmes Parkman White, LLC
205-458-1212                              1929 3rd Avenue North, Suite 700
alan@lasseterlaw.com                      Birmingham, AL 35203
Attorney for Plaintiff Garcia             (205) 502-2000
                                          ctartt@bhpwlaw.com
                                          kfrost@bhpwlaw.com
                                          Attorneys for Plaintiff Revill

/s/ J. Randall McNeill
J. RANDALL McNEILL
WEBB & ELEY P.C.
7475 Halcyon Pointe Drive (36117)
Post Office Box 240909
Montgomery, Alabama 36124
(334) 262-1850 – T
rmcneill@webbeley.com
Attorney for Defendants Sue
Ashworth and Bryan Ratliff


                                      3
